Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Species II: Fig. 1B in the reply filed 3/3/2021 is acknowledged.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over at least claim 13 of U.S. Patent No. 10,522,487. Although the claims at issue are not identical, they are not patentably distinct from each other because pending claim 11 is generic to patented claim 13.  Pending claim 11 appears to be word for word found in patented claim 13, thus the pending claim clearly encompasses the scope of previously patented claim 13 of of U.S. Patent No. 10,522,487.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 11- 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0102497 A1) in view of Lee et al. (2013/0207241 A1) view of Law et al (US 2010/0252934 Al).

    PNG
    media_image1.png
    448
    641
    media_image1.png
    Greyscale

Regarding claim 11, Park et al. disclose the semiconductor structure, comprising:

a first semiconductive substrate [110];

a first interconnect structure [650/185] over a first surface of the first semiconductive substrate, the first semiconductive substrate having a second surface opposing the first surface;
a first dielectric layer [186] extending through the first semiconductive substrate to provide a third surface adjacent the second surface of the first semiconductive substrate;
184] extending from a first sidewall of the first via to a second sidewall of the first via;

a second conductive material [182] over the first conductive material, wherein the second conductive material fills an upper portion of the first via extending from the first sidewall of the first via to the second sidewall of the first via, (Park et al. Fig. 6K and Lee et al. Fig. 2A -See regarding claim 1).

It is noted that the conductive layer pointed to in figure 6K of Park is an intermediate product during the manufacturing phase of the device.  At the time of the invention it was known that the final device structure having the conductive layers within the via may be shaped such that on the second conductive layer extends over the dielectric layer.  For support see Lee et al. Fig. 2A, reproduced following.

    PNG
    media_image2.png
    486
    444
    media_image2.png
    Greyscale

As shown in the figure 2A of Lee et al. a TSV may have insulating sidewalls, a first metal filling a lower portion of the via, and second upper portion (i.e. second metal) which extends over the dielectric  layer to a terminus edge (a terminus edge as best understood is a endpoint/edge).  A generic art independent reason would be to create a terminal having a larger contact area than that of the TSV for increased contact area, bonding strength, heat dissipation, etc.   In view of Lee et al. it would be a obvious modification at the time of the invention to modify the shape of the terminal of Park et al. to have the shape as demonstrated in Lee et al. by having a distinct second metal recessed into the TSV and extending over a surface of the dielectric to a terminus edge as shown in Lee et al.  The mere change in shape of the terminal [bond pad] portion of 


Park et al. and Lee et al. are merely silent upon wherein an under bump metallization (UBM) layer over the second conductive material; and a connector over the UBM layer. These additional features were known and used at the time of the invention when further connecting the terminal to other devices. Even though Park et al. and Lee et al may be silent upon the features, one of ordinary skill at the time would expect such feature would be used when using the terminals for their known intended function/use of providing an electrical bonding/connection. See Law et al. Fig. 4.

    PNG
    media_image3.png
    366
    665
    media_image3.png
    Greyscale



As shown in figure 4, Law et al. depicts a generic TSV and bond pad terminal 401. Law et al. further demonstrates the conventional knowledge in the art at the time of the invention of providing UBM [under bump metallization] on the bond pad. A UBM provides standard known generic benefits of bonding strength, barrier protection, etc... between a solder ball and the terminal.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the terminal of any of Lee or Park with Law , since applying a known technique providing a UBM between the terminal and solder to a known device ready for improvement to yield predictable results improving bonding is considered obvious to one of ordinary skill in the art (KSR International Co. v. Teleflex Inc., 550 U.S.-, 82 USPQ2d 1385).


Regarding claim 12, Park in view of Lee in view of Law teach a semiconductor structure of claim 11, wherein the connector is a wire bond or a solder bump (Law Fig. 4).

Regarding claim 13, Park in view of Lee in view of Law teach a semiconductor structure of claim 11, wherein a ratio of Young's modulus between the first and second conductive materials is from about 1.5 to about 3.5.


It would be obvious to one or ordinary skill in the art to perform the method as claimed resulting in a device having the claimed properties as there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. KSR Int'l Co v. Teleflex Inc.


Regarding claim 14, Park in view of Lee in view of Law teach a semiconductor structure of claim 11, wherein a thickness of the first conductive material is greater than a thickness of the second conductive material (Lee Fig. 2).
	The rejection of claim 11 equated conductive layer 184 of Park to be the first conductive layer and layer 182 as the second conductive layer.  A broad claim interpretation allows for layer 184 to be interpreted as a first conductive layer.  It is noted, layer 182 of Park is actually structurally analagous to the structure of the combined first and second conductive layers.  Secondary reference Lee demonstrates the structure (layer 182) of Park formed as two parts, more closely resembling the applicant’s depiction claimed structure.  As shown be Lee, the analagous conductive 




Regarding claim 15, Park in view of Lee in view of Law teach a semiconductor structure of claim 11.  The further limitaiotn of wherein the first dielectric layer includes a first composition and a second composition is unclear.  The original written description does not identify any “compositions”.  The term is not used in the written description.  It is unclear how a first dielectric is intended to be divided up by a first and second 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARRETT J STARK whose telephone number is (571)272-6005.  The examiner can normally be reached on 8-4 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


JARRETT J. STARK
Primary Examiner
Art Unit 2823



3/12/2021
/JARRETT J STARK/           Primary Examiner, Art Unit 2822